Acknowledgments
1. 	Applicant’s amendment, filed on 5/3/2021 is acknowledged.  Accordingly claim(s) 1-8, 21 and 58-69 remain pending.
2.	Claim(s) 9-20 and 22-57 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20210505, by the Examiner.
Allowable Subject Matter
4.	Claim(s) 1-8, 21 and 58-69 are allowed, subject to the examiner’s amendment described below.
Response to Arguments

5.       Applicant’s arguments that the amended claim(s) obviates the 35 USC 112 rejection(s), set forth in the prior office action, has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
	
	
Reasons for Allowance
6.	Claim(s) 1-8, 21 and 58-69 are allowed.
7.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term 
  	The closest prior art of record (US Publication 2016/0119287 to Khazan) which discloses a method for establishing a secure communication session over communication paths between one or more client devices and one or more server computers according to a communication protocol includes initiating the session including passing communication through a proxy on a device on the communication paths, passing session initiation information between the client devices and the server computers via the proxy, passing encrypted content between the client devices and the server computers over secure communication sessions, each established for exclusive access from one client device and one server computer based on the exchanged session initiation information between said client device and said server computer whereby the proxy does not have access to the content, and modifying, using the proxy, at least some information passing between a client device and a server computer such that the communication to and from the server computer adheres to the communication protocol.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 21 and 58, specifically the combination of steps of: generating, by the application processor, a reload command based on the reload data received from the remote subsystem; transmitting, by the application processor and to the secure element, the reload command generated by the application processor; receiving, by the secure element, the reload command from the application processor; and adjusting, by the secure element, a balance of funds for the particular credential applet based at least in part on the reload command received from the application processor; as recited in claims 1, 21 and 58.  Moreover, the missing claimed elements from Khazan are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the khazan disclosures because it is not common to: generating, by the application processor, a reload command based on the reload data received from the remote subsystem; transmitting, by the application processor and to the secure element, the reload command generated by the application processor; receiving, by the secure element, the reload command from the application processor; and adjusting, by the secure element, a balance of funds for the particular credential applet based at least in part on the reload command received from the application processor.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 2-8 and 59-69 are also allowable for the same reason(s) described above.

	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. Calvin Hewitt may be reached at (571) 272-6709.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        5/5/2021